UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4358


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KING SOLOMON, II, a/k/a Terry Lee Herron,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:13-cr-00486-JAB-1)


Submitted:   November 18, 2014            Decided:   December 2, 2014


Before GREGORY and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sophia L. Harvey, LIAO HARVEY PC, Winston-Salem, North Carolina,
for Appellant.   Ripley Rand, United States Attorney, Graham T.
Green, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

                King     Solomon,        II,     was    sentenced       to   six       months      of

imprisonment and three years of supervised release for falsely

impersonating a United States government official, in violation

of   18   U.S.C.        §    912       (2012);    falsely    impersonating             a     foreign

diplomat        to     avoid    criminal         prosecution,      in    violation            of   18

U.S.C.      §    915        (2012);      and     falsely    impersonating              a    foreign

diplomat and acting as such, also in violation of § 915.                                           On

appeal, Solomon only contends that the district court erred in

denying his motion for acquittal pursuant to Rule 29 of the

Federal Rules of Criminal Procedure on the § 915 charges.                                          We

affirm.

                We     review      a    district       court’s    denial     of        a    Rule   29

motion de novo.             United States v. Alerre, 430 F.3d 681, 693 (4th

Cir. 2005).            We will affirm if, when the evidence is viewed in

the light most favorable to the Government, the conviction is

supported by substantial evidence.                         United States v. Hickman,

626 F.3d 756, 762-63 (4th Cir. 2010).                            “‘Substantial evidence’

is ‘evidence that a reasonable finder of fact could accept as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.’”                        United States v. Green, 599

F.3d 360, 367 (4th Cir. 2010) (quoting United States v. Burgos,

94   F.3d       849,    862     (4th     Cir.    1996)     (en    banc)).          A       defendant

challenging evidentiary sufficiency “faces a heavy burden,” as

                                                  2
reversal of a conviction is limited to those circumstances in

which “the prosecution’s failure is clear.”                          United States v.

Foster, 507 F.3d 233, 244-45 (4th Cir. 2007) (internal quotation

marks omitted).

            We have reviewed the record and conclude that, viewing

the   evidence   in    the   light    most    favorable         to    the    Government,

there was sufficient evidence for the jury to find that Solomon

falsely represented himself as a foreign diplomat.                           Further, we

reject Solomon’s contention that the Government was required to

prove    that    he      claimed     to   represent         a    specific        foreign

government.      Under these circumstances, we conclude that the

district court did not err in denying Solomon’s Rule 29 motion

for acquittal on the § 915 charges.

            We dispense with oral argument because the facts and

legal    contentions      are   adequately      presented        in    the     materials

before   this    court    and   argument      would   not       aid    the    decisional

process.

                                                                                AFFIRMED




                                          3